UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 In re: JACK PINNOCK and MAZIE PINNOCK,
                                                     Bankruptcy Case No. 16-23508
           Debtors.
                                                     Chapter 13




 U.S. BANK NATIONAL ASSOCIATION, as
 Trustee, on behalf of the Holders of CSMS
 MORTGAGED BACKED PASS-THROUGH
 CERTIFICATES, SERIES 2007-1

          Appellant,
                                                        No.19 Civ. 8958 (CM)
      -against-

 JACK PINNOCK and MAZIE PINNOCK,

           Appellee.


                         ORDER AFFIRMING DENIAL OF
                  APPELLANT’S MOTION FOR RECONSIDERATION

McMahon, C.J.:

       WHEREAS, appellant U.S. Bank National Association (“US Bank” or “Appellant”)

moved before the Hon. Robert Drain, U.S.B.J., pursuant to 11 USC Sec. 502(j), Rules 3008 and

9024 of the Federal Rules of Bankruptcy Procedure, and Rule 60(b) of the Federal Rules of Civil

Procedure, for reconsideration and relief from an order of the Bankruptcy Court, dated October

31, 2018, that disallowed and expunged US Bank’s Proof of Claim 16-1 against the Debtors, and
that decreed the mortgage lien alleged to secure U.S. Bank’s claim on the Debtors’ real property

located at 2848 Sedgwick Avenue, Bronx, NY 10468, Block 3250, Lot 16, void and

unenforceable by U.S. Bank, its successors and assigns; and

       WHEREAS Judge Drain denied said motion in an opinion found at appendix pages 936-

951 of the record on appeal; and

       WHEREAS Appellant has taken an appeal from that order to this court, and the court has

reviewed the record and the briefs of the parties and the cases cited therein; and

       WHEREAS the court perceives no error in Judge Drain’s decision;

       For the reasons stated by Judge Drain in his opinion, the decision of the Bankruptcy

Court is AFFIRMED, with costs to appellees.



Dated: January 15, 2020




                                                             ______________________________
                                                                   Chief Judge

BY ECF TO ALL PARTIES
